DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on December 10, 2021 has been acknowledged.  Claims 17-19 have been canceled.  Claims 26-27 have been added.  Therefore, claims 20-27 are pending (12-16 remain withdrawn).

Allowable Subject Matter
Claims 20-27 are allowed.
The following is a statement of reasons for allowance:  claims 20-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Kensap (US 10,294,678) in view of Campbell (5,675,860) do not teach “wherein backward extending chambers are formed in the front portion of the smoothening pad, whereas the cross-section perpendicular to the footing of the chamber remains the same along the length of the chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
The prior arts of record, Kensap (US 10,294,678) in view of Campbell (5,675,860) do not teach “wherein the chambers formed in the front portion of the smoothening pad are divided into sub-chambers by means of partitions during the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cernota on February 3, 2022.
The application has been amended as follows: 
Claims 12-16 (Canceled)

Abstract (Currently Amended)
Line 7:  delete “means of” before ==partition==

Claim 20 (Currently Amended) 
Line 2:  insert “triangular” before ==head==

Claim 21 (Currently Amended) 
Line 2:  insert “triangular” before ==head==
Line 7:  delete “the” before ==excess sealing material==
Line 13:  delete “means of” before ==partition==


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754